DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 20-22 and 40-44 rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (U.S. Patent Application Publication # 2010/0095301) in view of Farlow et al. (U.S. Patent Application Publication # 2011/0288684).

Regarding claim 20, Suh discloses a method performed by a resource manager of a plurality of internal resources within a household of a user, the plurality of internal resources being required for carrying out a first household service (figs, P7, etc: smart home environment), the method comprising: 
registering a second household service, the second household service differing from the first household service and requiring usage of a first of the plurality of internal resources (fig 6, P3, 7, 10, 21, 69, etc: multiple service applications which may be used by one or multiple users); 
identifying a scheduling issue the first household service and the second household service with regard to the usage of the first of the plurality of internal resources (fig 6, P3, 7, 10, 21, 69, etc); and 
managing the first household service and the second household service to overcome the scheduling issue (fig 6, P3, 7, 10, 21, 69, etc).
Suh does not explicitly disclose that the resource manager is within a mobile household robot. 
In the same field of endeavor, Farlow discloses a resource manager that is within a mobile household robot (figs, P3, 65, etc).
It would have been obvious before the effective filing date of the claimed invention to use the resource manager within a mobile household robot, as taught by Farlow, in order to resolve scheduling conflicts within the robots, with predictable results.  

Regarding claim 21, Suh fails to disclose that the first household service comprising vacuuming of floors.
In the same field of endeavor, Farlow discloses that the first household service comprising vacuuming of floors (figs, P3, etc).
It would have been obvious before the effective filing date of the claimed invention to include vacuuming of floors as a service, as taught by Farlow, in order to resolve scheduling conflicts for vacuuming robots, with predictable results.  

Regarding claim 22, Suh fails to disclose that the first household service comprising lawn mowing.  
  However, it is well known in the art for a household service to include lawn mowing. See for example Gilliam (U.S. Patent Application Publication # 20180084741) (P3, 43, 48, 68, etc).
It would have been obvious before the effective filing date of the claimed invention to include lawn mowing as a service, as well known in the art, in order to resolve scheduling conflicts for lawn mowing robots, with predictable results.  
  
Regarding claim 40, Suh fails to disclose that at least one of the first household service and the second household service comprising premises monitoring.
In the same field of endeavor, Farlow discloses that at least one of the first household service and the second household service comprising premises monitoring (figs, P65, etc).
premises monitoring as a service, as taught by Farlow, in order to resolve scheduling conflicts for monitoring devices, with predictable results.  
  
Regarding claim 41, Suh fails to disclose that at least one of the first household service and the second household service comprising a lawn related service.  
However, it is well known in the art for a household service to include a lawn related service. See for example Gilliam (U.S. Patent Application Publication # 20180084741) (P3, 43, 48, 68, etc).
It would have been obvious before the effective filing date of the claimed invention to include a lawn related service, as well known in the art, in order to resolve scheduling conflicts for lawn mowing robots, with predictable results.  

Regarding claim 42, Suh fails to disclose that the first of the plurality of internal resources comprises a mobility resource.
Suh discloses that the managing of the first household service and the second household service comprising sharing of the resource (fig 6, P3, 7, 10, 21, 69, etc).  
In the same field of endeavor, Farlow discloses that the first of the plurality of internal resources comprises a mobility resource (figs, P65, etc).
It would have been obvious before the effective filing date of the claimed invention to include a mobility resource, as taught by Farlow, in order to resolve scheduling conflicts within a mobility resource, with predictable results.  

Regarding claim 43, Suh in view of Farlow further discloses that the sharing of the resource permits simultaneous operation of the first household service and the second household service (fig 6, P3, 7, 10, 21, 69, etc).

Regarding claim 44, Suh in view of Farlow further discloses that the sharing of the resource comprising scheduling (fig 6, P3, 7, 10, 21, 69, etc).


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 20-21, 40, and 42-44 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Farlow et al. (U.S. Patent Application Publication # 2011/0288684).

Regarding claim 20, Farlow discloses a method performed by a resource manager of a plurality of internal resources within a mobile household robot of a user, 
registering a second household service, the second household service differing from the first household service and requiring usage of a first of the plurality of internal resources (figs, P3, 65, 133, 192, etc: multiple applications which may be used by one or multiple users); 
identifying a scheduling issue the first household service and the second household service with regard to the usage of the first of the plurality of internal resources (figs, P133, 192, etc); and 
managing the first household service and the second household service to overcome the scheduling issue (figs, P133, 192, etc).

Regarding claim 21, Farlow further discloses that the first household service comprising vacuuming of floors (figs, P3, etc).
  
Regarding claim 40, Farlow further discloses that at least one of the first household service and the second household service comprising premises monitoring (figs, P65, etc). 
  
Regarding claim 42, Farlow further discloses that the first of the plurality of internal resources comprises a mobility resource, and the managing of the first 

Regarding claim 43, Farlow in view of Farlow further discloses that the sharing of the resource permits simultaneous operation of the first household service and the second household service (figs, P133, 192, etc).

Regarding claim 44, Farlow in view of Farlow further discloses that the sharing of the resource comprising scheduling (figs, P133, 192, etc).


5.	Claims 22 and 41 rejected under 35 U.S.C. 103 as being unpatentable over Farlow et al. (U.S. Patent Application Publication # 2011/0288684) in view of Gilliam et al. (U.S. Patent Application Publication # 2018/0084741).

Regarding claim 22, Farlow fails to disclose that the first household service comprising lawn mowing.  
  In the same field of endeavor, Gilliam discloses that the first household service comprising lawn mowing (P3, 43, 48, 68, etc).
It would have been obvious before the effective filing date of the claimed invention to include lawn mowing as a service, as taught by Gilliam, in order to resolve scheduling conflicts for lawn mowing robots, with predictable results.  
   
Regarding claim 41, Farlow fails to disclose that at least one of the first household service and the second household service comprising a lawn related service.  
In the same field of endeavor, Gilliam discloses that at least one of the first household service and the second household service comprising a lawn related service (P3, 43, 48, 68, etc). 
It would have been obvious before the effective filing date of the claimed invention to include a lawn related service, as taught by Gilliam, in order to resolve scheduling conflicts for lawn mowing robots, with predictable results.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shelley Chen/
Patent Examiner
Art Unit 3663
February 13, 2021